                             United States District Court
                                       for the
                             Southern District of Florida

 Goyard St-Honore, Plaintiff,               )
                                            )
                                            )
 v.
                                            )
                                            )    Civil Action No. 19-60168-Civ-Scola
 Goyy and others, Defendants.               )
                                            )
                                            )
                                            )

                 Order on Application for Preliminary Injunction

       This matter is before the Court on the Plaintiff’s Application for Entry of
Preliminary Injunction (the “Application for Preliminary Injunction”) (ECF No. 6)
and upon the Preliminary Injunction hearing held on September 23, 2019.
Plaintiff Goyard St-Honore moves for entry of a preliminary injunction against
the Defendants, the Individuals, Partnerships, or Unincorporated Associations
identified on Schedule “A,” pursuant to 15 U.S.C. § 1116 and Fed. R. Civ. P. 65,
and The All Writs Act, 28 U.S.C. § 1651(a), for alleged violations of the Lanham
Act, 15 U.S.C. §§ 1114 and 1125(a), and Florida law. The Court has carefully
reviewed the application, the pertinent portions of the Record, and is otherwise
fully advised in the premises.
       The Court convened a hearing on September 23, 2019, at which only
counsel for the Plaintiff was present and available to present evidence supporting
the Application for Preliminary Injunction. The Defendants have not responded
to the Application for Preliminary Injunction, nor made any filing in this case,
nor has the Defendants appeared in this matter either individually or through
counsel. Because the Plaintiff has satisfied the requirements for the issuance of
a preliminary injunction, the Court grants Plaintiff’s Application for Preliminary
Injunction (ECF No. 6).
      1. Factual Background

             The Plaintiff is the registered owner of the following trademarks on the
      Principal Register of the United States Patent and Trademark Office
      (collectively, the “Goyard Marks”).
            Registration Registration
Trademark                                        Class / Goods
              Number        Date

                                        IC 016 – Office requisites;
                                        namely, agendas and spare
                                        sheets therefor, repertories, desk
                                        pads, pen holders, stamp boxes
                                        for the storage of postage
                                        stamps, writing pads, address
                                        pads, pencil jars for desk use,
                                        ink wells, mail trays for desk
                                        use, note books, check cases and
                                        pen cases.

                                        IC 018 – Articles of fancy leather,
                                        leather, cloth and skin articles;
                          August 25,    namely, valises, travel trunks,
             1,709,953
                            1992        cosmetic cases, travelling bags,
                                        handbags, brief cases, attache
                                        cases, brief case type document
                                        cases, toilet cases sold empty,
                                        makeup cases sold empty,
                                        sewing cases, wallets, hat boxes
                                        for travel, business card cases,
                                        key cases, drawstring pouches,
                                        garment bags for travel, necktie
                                        cases, jewel cases, umbrellas,
                                        saddle covers, cloth carriers,
                                        articles for dogs; namely, dog
                                        collars, dog leashes, dog clothes
                                        and carrying bags.
                    Registration Registration
  Trademark                                              Class / Goods
                      Number        Date

                                                IC 016 – Office requisites;
                                                namely, agendas, repertories,
                                                note books, check cases and pen
                                                cases.

                                              IC 018 – Articles of fancy leather,
                                              leather, cloth and skin articles;
                                              namely, valises, travel trunks,
                                              cosmetic cases sold empty,
                                              traveling bags, handbags,
                                 February 15, briefcases, attache cases,
   GOYARD            1,821,224
                                    1994      briefcase type document cases,
                                              toilet cases sold empty, make-up
                                              cases sold empty, wallets, hat
                                              boxes for travel, business card
                                              cases, key cases, draw string
                                              pouches, garment bags for travel,
                                              necktie cases, umbrellas,
                                              saddlebags, saddle covers, and
                                              articles for dogs; namely, dog
                                              collars, dog leashes, dog clothes
                                              and carrying bags.
                                                IC 018 – Bags and traveling sets,
                                                namely, traveling bags; garment
                                                bags for travel; luggage trunks;
                                                valises, vanity cases sold empty,
                                                rucksacks, handbags, beach
                                   April 29,
                     3,418,288                  bags, school bags; suitcases,
                                    2008
                                                briefcases, pocket wallets,
(E. Goyard Honore                               purses, not of precious metal,
      Paris)                                    leather key cases; business card
                                                cases; umbrellas, parasols,
                                                walking sticks.
                                             IC 003 – Toilet soap; perfumes;
                                             eau de toilette and eau de
                                             cologne; cosmetic preparations;
                                 October 11, essential oils for personal use;
                     4,036,898
                                    2011     cosmetic milks; lotions for face
                                             and body care; cosmetic creams;
                                             emulsions for cosmetic use;
                                             shampoos; gels to be used on the
            Registration Registration
Trademark                                        Class / Goods
              Number        Date

                                        face and body for aesthetic
                                        purposes; deodorants for
                                        personal use.

                                        IC 009 – Spectacles; spectacle
                                        frames; sunglasses; spectacle
                                        cases; photographic apparatus,
                                        namely, cameras.

                                        IC 014 – Precious metals and
                                        their alloys, other than for dental
                                        use; goods made of precious
                                        metals and their alloys, other
                                        than for dental use, in the
                                        nature of jewelry, namely, rings,
                                        earrings, bracelets, charms,
                                        chains, watch chains, necklaces,
                                        pins, ornaments, fashion pins,
                                        ring bands; goods made of
                                        precious metals and their alloys,
                                        other than for dental use,
                                        namely, buckles of precious
                                        metal, hat ornaments of precious
                                        metal, jewellery cases of precious
                                        metal, jewellery caskets of
                                        precious metal; jewellery,
                                        precious stones, semi-precious
                                        stones, jewelry in the nature of
                                        pearls, horological and
                                        chronometric instruments;
                                        watches, watch straps,
                                        wristwatches; boxes for watches,
                                        jewelry boxes; cuff links.

                                        IC 018 – Goods of leather and
                                        imitations of leather, namely,
                                        travelling bags, travelling sets
                                        comprised of luggage, and
                                        garment bags for travel; trunks;
                                        suitcases; unfitted vanity cases;
                                        rucksacks; handbags; sports
                                        bags; beach bags; school bags;
            Registration Registration
Trademark                                        Class / Goods
              Number        Date

                                        attaché cases; document cases;
                                        briefcases; school satchels;
                                        under-arm bags, namely,
                                        handbags; leather goods,
                                        namely, wallets, purses not of
                                        precious metal, leather key
                                        cases, card holders for wallets;
                                        umbrellas; parasols; sunshade
                                        parasols; walking sticks.

                                        IC 024 – Fabrics for textile use;
                                        textile goods, namely, bath linen
                                        not for clothing, household linen,
                                        bed linen, textile table linen,
                                        bathroom linen of textile,
                                        handkerchiefs of textile.

                                        IC 025 – Clothing for men,
                                        women and children, namely,
                                        dresses, skirts, petticoats,
                                        culottes, ladies' suits, trousers,
                                        shorts, Bermuda shorts,
                                        swimming drawers, shirts, ladies'
                                        shirts, blouses, tee-shirts,
                                        sweatshirts, waistcoats, jackets,
                                        cardigans, pullovers, sweaters,
                                        parkas, anoraks, coats,
                                        gaberdines, raincoats, furs,
                                        sashes for wear, shawls, scarf,
                                        gloves, neckties, belts, socks,
                                        stockings, tights, underwear,
                                        pajamas, dressing gowns,
                                        swimsuits, bath robes; footwear,
                                        except orthopedic footwear,
                                        namely, shoes, sandals, boots,
                                        half-boots, boot liners, slippers;
                                        hats, berets, caps.

                                        IC 028 – Games, namely, chess
                                        games; gymnastic and sporting
                                        articles not included in other
                                        classes, namely, baseball gloves,
            Registration Registration
Trademark                                         Class / Goods
              Number        Date

                                        bats for games, boxing gloves,
                                        golf gloves, golf clubs, golf bags;
                                        decorations for Christmas trees.
                                        IC 009 – Spectacles,
                                        sunglasses, spectacle cases,
                                        spectacle frames, spectacle
                                        cords; protective cases for
                                        portable telephones, tablet
                                        computers, electronic diaries and
                                        computers; portable telephones
                                        shell cases, portable telephone
                                        straps; cases especially made for
                                        photographic apparatus and
                                        instruments; binoculars being
                                        optics; cases for binoculars;
                                        magnifying glasses being optics;
                                        cases for magnifying glasses;
                                        digital photo frames; blank USB
                                        flash drives; mouse pads;
                                        barometers; dog whistles, cases
                                        for dog whistles.
                          August 7,
             5,532,309
                            2018        IC 014 – Jewelry, namely, finger
                                        rings, key rings, earrings,
                                        cufflinks, cases for cuff links,
                                        bracelets, charms, brooches,
                                        jewelry chains, necklaces,
                                        presentation boxes for jewelry,
                                        ornaments being jewelry,
                                        medallions being jewelry, jewelry
                                        boxes; tie pins, tie clips;
                                        timepieces and chronometric
                                        apparatus and instruments,
                                        namely, watches, straps for wrist
                                        watches, presentation boxes for
                                        watches, cases being parts of
                                        watches, alarm clocks; boxes of
                                        precious metals, their alloys or
                                        coated therewith
                                        IC 016 – Printed matter, namely,
                                        posters, photo albums, greeting
            Registration Registration
Trademark                                        Class / Goods
              Number        Date

                                        cards, postcards; printed matter,
                                        namely, books, magazines,
                                        orientation manuals,
                                        photographs, periodicals in the
                                        field of leather goods, travel
                                        goods, leather accessories and
                                        bags, pet accessories, clothing
                                        and fashion accessories;
                                        checkbook holders; products
                                        made of cardboard or paper,
                                        namely, boxes of cardboard or
                                        paper, hat boxes of cardboard,
                                        bags being envelopes and
                                        pouches of cardboard or paper
                                        for packaging, paper table cloths,
                                        perfumed and non-pe1fumed
                                        drawer liners of paper, money
                                        clips, passport holders, table
                                        napkins of paper; office
                                        requisites excluding furniture,
                                        namely, diaries, stationery pads,
                                        notebooks, binders, cases for
                                        stamps, cases for stationery,
                                        paper knives, diary covers being
                                        stationery, letter trays, writing
                                        sets comprising inkstands and
                                        stationery, envelopes being
                                        stationery, shields being paper
                                        seals, writing paper, trays for
                                        sorting and counting money,
                                        document holders, paperweights,
                                        telephone indexes, desk pads,
                                        stamps, namely, sealing stamps;
                                        writing instruments, namely,
                                        pens, ball-point pens, propelling
                                        pencils, pencil holders, pencil
                                        cases.

                                        IC 018 – Products made of
                                        leather or imitations of leather,
                                        namely, straps of leather, leather
                                        leashes, boxes of leather or
            Registration Registration
Trademark                                         Class / Goods
              Number        Date

                                        imitation leather, wallets of
                                        leather or imitation leather,
                                        briefcases of leather; traveling
                                        trunks, traveling bags, leather
                                        traveling sets, namely, leather
                                        cases and pouch sets for travel,
                                        garment bags for travel; trunks,
                                        attache cases, suitcases; unfitted
                                        vanity cases, backpacks,
                                        handbags, beach bags, sports
                                        bags, bags for carrying
                                        animals, briefcases, purses,
                                        wallets, coin purses, key cases
                                        being leather products, card
                                        cases being wallets, credit card
                                        holders being wallets; umbrellas,
                                        umbrella sticks, walking sticks,
                                        walking stick seats, collars for
                                        animals, animal leashes; clutch
                                        bags.

                                        IC 024 – Fabrics and textile
                                        products, namely, textile wall
                                        hangings, household linen, bed
                                        linen, table linen of textile, bath
                                        linen except clothing,
                                        handkerchiefs of textile, covers
                                        for cushions, unfitted fabric
                                        chair covers, traveling rugs, lap
                                        robes.

                                        IC 024 – Clothing, namely,
                                        suspenders, belts being
                                        clothing, neckties, socks,
                                        shawls, sashes for wear, scarves,
                                        gloves, bathing suits, bath robes,
                                        pocket squares being clothing;
                                        footwear, namely, sandals,
                                        boots, slippers; headgear,
                                        namely, hats, berets, caps
                                        being headwear.
The Goyard Marks are used in connection with the manufacture and distribution
of high quality luxury goods in the categories identified above. (See Thierry Decl.
¶¶ 4-5, ECF No. 6-1.)
       The Defendants, through the Internet based e-commerce stores operating
under the seller identification names identified on Schedule “A” hereto (the
“Seller IDs”), have advertised, promoted, offered for sale, or sold goods bearing
what the Plaintiff has determined to be counterfeits, infringements,
reproductions or colorable imitations of the Goyard Marks. (See id. at ¶¶ 9-13;
Wiborg-Rodriguez Decl. ¶ 2, ECF No. 6-2; Burns Decl. ¶ 4, Ex. 1-3 ECF No. 6-
3.)
       Although each Defendant may not copy and infringe each of the Plaintiff’s
trademarks for each category of goods protected, the Plaintiff has submitted
sufficient evidence showing each Defendant has infringed, at least, one or more
of the trademarks at issue. (See Thierry Decl., ECF No. 6-1 ¶¶ 12-13.) The
Defendants are not now, nor have they ever been, authorized or licensed to use,
reproduce, or make counterfeits, reproductions, or colorable imitations of the
Goyard Marks. (See id. at ¶¶ 9, 12-13.)
       The Plaintiff retained Invisible Inc., a licensed private investigative firm, to
investigate the promotion and sale of counterfeit and infringing versions of the
Plaintiff’s branded products by the Defendants. (See id. at ¶¶ 10-11; see also
Wiborg-Rodriguez Decl. ¶ 2, ECF No. 6-2; Burns Decl. ¶ 3, ECF No. 6-3.) Invisible
Inc. accessed the Defendants’ e-commerce stores operating under their
respective Seller IDs, placed an order for the purchase of a product bearing
counterfeits of, at least, one of the Goyard Marks at issue in this action, and
requested each product be shipped to the firm’s addresses in the Southern
District of Florida. (See Burns Decl. ¶ 4, ECF No. 6-3.) Following the submission
of each order, Invisible Inc. finalized payment for the products ordered from
Defendant Numbers 1-16 via Amazon,1 finalized payment from Defendant
Numbers 17-22 via PayPal, Inc. (“PayPal”) to Defendants’ respective PayPal
accounts, and finalized payment from Defendant Numbers 23-67 via Defendants’
respective payee,2 as identified on Schedule “A” hereto. (See id.) At the


1 Amazon is an e-commerce marketplace that allows Defendants to conduct their
commercial transactions privately via Amazon’s payment processing and
retention service, Amazon Payments, Inc. As such, Defendants’ payment
information is not publicly disclosed. (See Wiborg-Rodriguez Decl. ECF No. 6-2
¶ 4; Burns Decl. ECF No. 6-3 ¶ 4 n.1.)
2 “PayPal * Wish” was identified as the payee for each of Invisible’s orders from

Defendant Numbers 23-67’s Wish.com Seller IDs. Kathleen Burns, an officer of
Invisible Inc, has personal knowledge from past investigations that “WISH
conclusion of the process, the detailed web page captures reflecting the Plaintiff’s
branded products Invisible Inc ordered via each Defendant’s Seller ID were sent
to the Plaintiff’s representative for inspection. (Thierry Decl. ¶ 11, ECF No. 6-1;
Wiborg-Rodriguez Decl. ¶ 2, ECF No. 6-2; Burns Decl. ¶ 4, ECF No. 6-3.)
      The Plaintiff’s representative reviewed and visually inspected the Plaintiff’s
branded items purchased by Invisible through the Defendants’ Internet based e-
commerce stores operating under the Seller IDs and determined the products
were non-genuine, unauthorized versions of the Plaintiff’s products. (See Thierry
Decl. ¶¶ 12-13, ECF No. 6-1.)

   2. Legal Standard

       To obtain a preliminary injunction, a party must demonstrate “(1) a
substantial likelihood of success on the merits; (2) that irreparable injury will be
suffered if the relief is not granted; (3) that the threatened injury outweighs the
harm the relief would inflict on the non-movant; and (4) that the entry of the
relief would serve the public interest.” Schiavo ex. rel Schindler v. Schiavo, 403
F.3d 1223, 1225–26 (11th Cir. 2005) (per curiam); see also Levi Strauss & Co. v.
Sunrise Int’l. Trading Inc., 51 F.3d 982, 985–86 (11th Cir. 1995) (applying the
test to a preliminary injunction in a Lanham Act case).
   3. Analysis

      The declarations and exhibits that the Plaintiff submitted in support of its
Application for Preliminary Injunction support the following conclusions of law:
      A. The Plaintiff has demonstrated a substantial likelihood of success on
         the merits. The Plaintiff has a very strong probability of proving at trial
         that consumers are likely to be confused by the Defendants’
         advertisement, promotion, sale, offer for sale, or distribution of
         products bearing counterfeits, reproductions, or colorable imitations of
         the Goyard Marks, and that the products the Defendants are selling
         and promoting are copies of the Plaintiff’s products that bear copies of
         the Goyard Marks.
      B. Because of the infringement of the Goyard Marks, the Plaintiff is likely
         to suffer immediate and irreparable injury if a preliminary injunction is
         not granted. It clearly appears from the following specific facts, as set
         forth in the Complaint, Application for Preliminary Injunction, and
         accompanying declarations on file, that immediate and irreparable loss,


(ContextLogic Inc.)” is the named PayPal recipient for individual transactions
conducted with the respective Seller IDs. (See Burns Decl., ECF No. 6-3 ¶ 4 n.2.)
     damage, and injury will result to the Plaintiff and to consumers because
     it is more likely true than not that:
           a. The Defendants own or control Internet websites, domain
              names, or website businesses which advertise, promote, offer
              for sale, or sell products bearing counterfeit and infringing
              trademarks in violation of the Plaintiff’s rights; and
           b. There is good cause to believe that more counterfeit and
              infringing products bearing the Plaintiff’s trademarks will
              appear in the marketplace; that consumers are likely to be
              misled, confused, and disappointed by the quality of these
              products; and that the Plaintiff may suffer loss of sales for its
              genuine products.
C.   The balance of potential harm to the Defendants in restraining its trade
     in counterfeit and infringing branded products if a preliminary
     injunction is issued is far outweighed by the potential harm to the
     Plaintiff, its reputation, and its goodwill if such relief is not issued.
D.   The public interest favors issuance of the preliminary injunction to
     protect the Plaintiff’s trademark interests and protect the public from
     being defrauded by the palming off of counterfeit products as the
     Plaintiff’s genuine products.
E.   Under 15 U.S.C. § 1117(a), the Plaintiff may be entitled to recover, as
     an equitable remedy, the illegal profits gained through the Defendants’
     distribution and sales of goods bearing counterfeits and infringements
     of the Goyard Marks. See Reebok Int’l, Ltd. v. Marnatech Enters., Inc.,
     970 F.2d 552, 559 (9th Cir. 1992) (quoting Fuller Brush Products Co. v.
     Fuller Brush Co., 299 F.2d 772, 777 (7th Cir. 1962) (“An accounting of
     profits under § 1117(a) is not synonymous with an award of monetary
     damages: ‘[a]n accounting for profits . . . is an equitable remedy subject
     to the principles of equity.’”)).
F.   Requesting equitable relief “invokes the district court’s inherent
     equitable powers to order preliminary relief, including an asset freeze,
     in order to assure the availability of permanent relief.” Levi Strauss &
     Co., 51 F.3d at 987 (11th Cir. 1995) (citing Federal Trade Commission
     v. United States Oil and Gas Corp., 748 F.2d 1431, 1433-34 (11th Cir.
     1984)).
G.   In light of the inherently deceptive nature of the counterfeiting
     business, and the likelihood that the Defendants have violated federal
     trademark laws, the Plaintiff has good reason to believe the Defendants
     will hide or transfer their ill-gotten assets beyond the jurisdiction of this
     Court unless those assets are restrained.
   4. Conclusion

       For the foregoing reasons, it is ordered and adjudged that the Plaintiff’s
Application for Preliminary Injunction (ECF No. 6) is granted as follows:
       (1)    Each Defendant, its officers, directors, employees, agents,
subsidiaries, distributors, and all persons in active concert or participation with
any Defendant having notice of this Order are hereby restrained and enjoined
until further order of this Court:
              a. From manufacturing, importing, advertising, promoting, offering
                 to sell, selling, distributing, or transferring any products bearing
                 the Goyard Marks, or any confusingly similar trademarks, other
                 than those actually manufactured or distributed by the Plaintiff;
                 and
              b. From keeping secret, concealing, destroying, selling off,
                 transferring, or otherwise disposing of: (i) any products, not
                 manufactured or distributed by the Plaintiff, bearing the Goyard
                 Marks, or any confusingly similar trademarks; (ii) any evidence
                 relating to the manufacture, importation, sale, offer for sale,
                 distribution, or transfer of any products bearing the Goyard
                 Marks, or any confusingly similar trademarks; or (iii) any assets
                 or other financial accounts subject to this Order, including
                 inventory assets, in the actual or constructive possession of, or
                 owned, controlled, or held by, or subject to access by, any
                 Defendant, including, but not limited to, any assets held by or on
                 behalf of any Defendant.
       (2)    Each Defendant, its officers, directors, employees, agents,
subsidiaries, distributors, and all persons in active concert or participation with
any Defendant having notice of this Order shall immediately discontinue the use
of the Goyard Marks or any confusingly similar trademarks, on or in connection
with all Internet based e-commerce stores owned and operated, or controlled by
them, including the Internet based e-commerce stores operating under the Seller
IDs;
       (3)    Each Defendant, its officers, directors, employees, agents,
subsidiaries, distributors, and all persons in active concert or participation with
any Defendant having notice of this Order shall immediately discontinue the use
of the Goyard Marks, or any confusingly similar trademarks within metatags or
other markers within website source code, from use on any webpage (including
as the title of any web page), from any advertising links to other websites, from
search engines’ databases or cache memory, and any other form of use of such
terms which is visible to a computer user or serves to direct computer searches
to Internet based e-commerce stores registered, owned, or operated by each
Defendant, including the Internet based e-commerce stores operating under the
Seller IDs;
        (4)   Each Defendant shall not transfer ownership of the Internet based
e-commerce stores operating under their Seller IDs during the pendency of this
Action, or until further order of the Court;
        (5)   Each Defendant shall continue to preserve copies of all computer
files relating to the use of any of the Internet based e-commerce stores operating
under their Seller IDs and shall take all steps necessary to retrieve computer
files relating to the use of the Internet based e-commerce stores operating under
the Seller IDs that may have been deleted before the entry of this Order;
        (6)   Upon receipt of notice of this Order, Defendants and all financial
institutions, payment processors, banks, escrow services, money transmitters,
or marketplace platforms, including but not limited to, Amazon Payments, Inc.
(“Amazon”), PayPal, Inc. (“PayPal”), ContextLogic, Inc., which operates the
Wish.com website (“ContextLogic”), and their related companies and affiliates
shall (i) immediately identify all financial accounts and/or sub-accounts
associated with the Internet based e-commerce stores operating under the Seller
IDs, the store URLs, and/or the e-mail addresses identified on Schedule “A”
hereto, as well as any other accounts of the same customer(s); (ii) identify all
other accounts which transfer funds into the same financial institution
account(s) or any of the other financial accounts subject to this Order; (iii)
restrain the transfer of all funds, as opposed to ongoing account activity, held or
received for their benefit or to be transferred into their respective financial
accounts, and any other financial accounts tied thereto; and (iv) immediately
divert those restrained funds to a holding account for the trust of the Court;
        (7)   Upon receipt of notice of this Order, Defendants and all financial
institutions, payment processors, bank, escrow services, money transmitters, or
marketplace platforms receiving notice of this Order, including but not limited
to, Amazon, PayPal, ContextLogic, and their related companies and affiliates,
shall further, within five business days of receiving this Order, provide Plaintiffs’
counsel with all data that details (i) an accounting of the total funds restrained
and identifies the financial account(s) and sub-account(s) which the restrained
funds are related to, and (ii) the account transactions related to all funds
transmitted into the financial account(s) and sub-account(s) which have been
restrained. Such restraining of the funds and the disclosure of the related
financial institution account information shall be made without notice to the
account owners or the financial institutions until after those accounts are
restrained. No funds restrained by this Order shall be transferred or surrendered
by any financial institution, payment processor, bank, escrow service, money
transmitter, or marketplace website, including but not limited to, Amazon,
PayPal, ContextLogic and their related companies and affiliates for any purpose
(other than pursuant to a chargeback made pursuant to their security interest
in the funds) without the express authorization of this Court;
       (8)    Any Defendant or financial institution account holder subject to this
Order may petition the Court to modify the asset restraint set out in this Order;
       (9)    This Order shall apply to the Seller IDs, associated e-commerce
stores, and any other seller identification names, e-commerce stores, or financial
accounts which are being used by the Defendants for the purpose of
counterfeiting the Goyard Marks at issue in this action and/or unfairly
competing with the Plaintiff;
       (10) Pursuant to 15 U.S.C. § 1116(d)(5)(D) and Fed. R. Civ. P. 65(c), the
Plaintiff shall post a bond in the amount of Ten Thousand Dollars and Zero Cents
($10,000.00), as payment of damages to which the Defendants may be entitled
for a wrongful injunction or restraint, during the pendency of this action, or until
further Order of the Court. In the Court’s discretion, the bond may be subject to
increase should an application be made in the interest of justice;
       (11) This Order is subject to the jurisdictional constraints of the Lanham
Act. See Steele v. Bulova Watch Co., 344 U.S. 280 (1952); Int’l Café, S.A.L. v. Hard
Rock Café Int’l (U.S.A.), Inc., 252 F.3d 1274, 1278-79 (11th Cir. 2001).
       (12) Additionally, for the purpose of providing additional notice of this
proceeding, and all other pleadings, orders, and documents filed herein, the
owners, operators and/or administrators of the Internet marketplace website
platforms, including but not limited to Amazon.com, eBay.com, Wish.com,
PayPal, and ContextLogic, shall, at the Plaintiff’s request, provide the Plaintiff’s
counsel with any e-mail address known to be associated with the Defendants’
respective Seller IDs.
       (13) This Order shall remain in effect during the pendency of this action,
or until further order of this Court;
       Done and ordered, in chambers, in Miami, Florida, on September 23,
2019.




                                      ________________________________
                                      Robert N. Scola, Jr.
                                      United States District Judge
                          SCHEDULE “A”
       DEFENDANTS BY NUMBER, SELLER ID, AND PAYMENT ACCOUNT

                               Amazon Seller ID         Goyard Branded
Def.       Defendant /
                                   Number /              Item’s ASIN /
No.         Seller ID
                                PayPal Account             Store URL
 1     Goyy                 A3318L7C2X8Y0L           B07DYNTMKM
 2     0ZaEMbMBv6MPU30      A2YMGFO4ZEUEQE           B074YGPZQK
 3     Balence              A29GN74BM38AXE           B07DL5WZZM
 4     DVRTKM               AJ5LR4K9R066Y            B07F1F82HW
 5     Icream               A26ED2E99PRXTF           B07DWSRNHV
 6     JacyJewelry          A3L3ODQBASVGDT           B07DYRL138
 7     Jecsic Store         AS135YJ3Q4GTK            B07KM4DH1Q
 8     Joomsy               A21AO2PNML2YLG           B07GJFN1M3
 9     Leo Sung             A3VVXKNYI9WZJ4           B074YJLSH3
10     LOYEOY Whole&Sale    A3UXE4BYPYKPRJ           B0755C4DN3
11     Mybagg               AYO9UBBKM36HQ            B07KXD5221
12     PinchPeace           A3NJSYFSE7E118           B016B43GO0
13     Rosvin fashion bag   A1S78BXTPH04JU           B074YJLSH3
14     sardal               AO99GHXI8ZW38            B07BJ56KMV
                                                     B07K8LM315
15     XiShuangJi           A2MIU9PD4GZ06O
                                                     B07K8NP1Y4
16     YtmYAN manufacturer A1O4D90WRDL621            B0795QSKKS
17     01jinbao            2178431695@qq.com
                           unique_queen168@outlook
18     deal_ideal
                           .com
                           unique_queen168@outlook
18     global_cooperation
                           .com
19     fge8866             wp3253705huis@163.com
20     firm-faith*top2     shop2top@outlook.com
21     upbing              stagerpbpay@hotmail.com
22     wlingpin_0          m15797778690@163.com
                                                     https://www.wish.com
23     2018yanbing          PayPal * Wish            /merchant/590b4ca92f
                                                     098f220869e217
                                                     https://www.wish.com
24     actionnow Inc        PayPal * Wish            /merchant/55ee457d8
                                                     8bbc24260dab099
                                                     https://www.wish.com
25     aioniya my love      PayPal * Wish            /merchant/58d91af91
                                                     bfb9554135eff27
                                                     https://www.wish.com
26     allyouwantiave       PayPal * Wish            /merchant/5a6f49c514
                                                     9ff877826e7928
                               Amazon Seller ID      Goyard Branded
Def.         Defendant /
                                   Number /            Item’s ASIN /
No.           Seller ID
                                PayPal Account           Store URL
                                                  https://www.wish.com
27     apexcostumes        PayPal * Wish          /merchant/576224e3e
                                                  0953c5e5f51e6a5
                                                  https://www.wish.com
28     bagsworld2046       PayPal * Wish          /merchant/57ff7a0a8b
                                                  f5da3015bf0d88
                                                  https://www.wish.com
29     Baodanxiamen        PayPal * Wish          /merchant/5a1d7a377
                                                  ce75c6d09f2a678
                                                  https://www.wish.com
30     Caco                PayPal * Wish          /merchant/59dc91b08
                                                  8dd762ed0b1201a
                                                  https://www.wish.com
31     cheryl1223          PayPal * Wish          /merchant/584975faef
                                                  56286bc1b42ba7
                                                  https://www.wish.com
32     chuDAY              PayPal * Wish          /merchant/583444896
                                                  339b451f5934e09
                                                  https://www.wish.com
33     czp                 PayPal * Wish          /merchant/5a9fcaeadb
                                                  5f1f3b60043388
                                                  https://www.wish.com
34     Egeskov             PayPal * Wish          /merchant/57e0e888d
                                                  55f3b32ccb766ec
                                                  https://www.wish.com
35     Elear               PayPal * Wish          /merchant/596e06425
                                                  dd45b146594fa9e
                                                  https://www.wish.com
36     fashionnew678       PayPal * Wish          /merchant/5a1fd5b67
                                                  276532120466c15
                                                  https://www.wish.com
37     favourable          PayPal * Wish          /merchant/5a9f64994
                                                  215953c807bc0cb
                                                  https://www.wish.com
38     fengtin             PayPal * Wish          /merchant/5965e9663
                                                  66c065f9efdc799
                                                  https://www.wish.com
34     hanzhaoyang         PayPal * Wish          /merchant/592d2470e
                                                  de5f60e1e8aa4c6
                                                  https://www.wish.com
40     huazhiyun           PayPal * Wish          /merchant/58ec983fd2
                                                  812f143fa139a9
                                 Amazon Seller ID      Goyard Branded
Def.           Defendant /
                                     Number /            Item’s ASIN /
No.             Seller ID
                                  PayPal Account           Store URL
                                                    https://www.wish.com
41     huozhifa              PayPal * Wish          /merchant/5a9fa16f70
                                                    cf6928a0ba5fb0
                                                    https://www.wish.com
42     jinxing fashion       PayPal * Wish          /merchant/54118add9
                                                    acad808dc7248a8
                                                    https://www.wish.com
43     KassandraTrevino      PayPal * Wish          /merchant/59c48f7a86
                                                    96be145b50a803
                                                    https://www.wish.com
44     keeptime              PayPal * Wish          /merchant/59c48f7a86
                                                    96be145b50a803
                                                    https://www.wish.com
45     lCON                  PayPal * Wish          /merchant/5601653ed
                                                    a7c895306aeb216
                                                    https://www.wish.com
46     liyaxing              PayPal * Wish          /merchant/598c3cb62
                                                    351347694d74c64
                                                    https://www.wish.com
47     minx2828              PayPal * Wish          /merchant/5aeed7ce5c
                                                    e18017964fbd3a
                                                    https://www.wish.com
48     mynewsaleworld        PayPal * Wish          /merchant/582da9c82f
                                                    28c9429abda404
                                                    https://www.wish.com
       One thousand years
49                           PayPal * Wish          /merchant/5a082a8bf
       later
                                                    d9db80ddb92fd78
                                                    https://www.wish.com
50     qiaoxinlnig           PayPal * Wish          /merchant/5917f93eb
                                                    3ee2b0a5865da5e
                                                    https://www.wish.com
51     shine day             PayPal * Wish          /merchant/5978726b4
                                                    39a985ac86fe882
                                                    https://www.wish.com
52     Shiningbuy            PayPal * Wish          /merchant/57d2acb22
                                                    41d453e23f7568c
                                                    https://www.wish.com
53     Siliu                 PayPal * Wish          /merchant/59a4052f4
                                                    b913a4b47048cab
                                                    https://www.wish.com
54     something of dog      PayPal * Wish          /merchant/5a37b7918
                                                    7c25b3511f4b12d
                                 Amazon Seller ID      Goyard Branded
Def.       Defendant /
                                     Number /            Item’s ASIN /
No.         Seller ID
                                  PayPal Account           Store URL
                                                    https://www.wish.com
55     songkay               PayPal * Wish          /merchant/5ad30ac4c
                                                    3911a3505dd2ca9
                                                    https://www.wish.com
56     T_Store               PayPal * Wish          /merchant/591330c23
                                                    bf9672b5e2f24e9
                                                    https://www.wish.com
57     themariashop          PayPal * Wish          /merchant/5a9109019
                                                    c15ff2160a014e7
                                                    https://www.wish.com
58     wdx16888              PayPal * Wish          /merchant/5883092c8
                                                    721004cb3ef524e
                                                    https://www.wish.com
59     winnerseller          PayPal * Wish          /merchant/58e6f9d9df
                                                    0aa110413ba699
                                                    https://www.wish.com
60     WZBPG888              PayPal * Wish          /merchant/579dcf442
                                                    1933e5e98ea502a
                                                    https://www.wish.com
61     xiaoshanfuzhuang      PayPal * Wish          /merchant/599958ddf
                                                    628f56f91979a3b
                                                    https://www.wish.com
62     yueyuemama1314        PayPal * Wish          /merchant/5858d5dcf
                                                    6f47751e4e74752
                                                    https://www.wish.com
63     YuYao fashion shoes   PayPal * Wish          /merchant/596f42039
                                                    05fdb5a44ae3b3b
                                                    https://www.wish.com
64     ZarrinHandmade        PayPal * Wish          /merchant/5815cdf8df
                                                    52b11b7f306ace
                                                    https://www.wish.com
65     zhh724                PayPal * Wish          /merchant/584c2599fe
                                                    f409606e39c03c
                                                    https://www.wish.com
66     zhihaoxiezi           PayPal * Wish          /merchant/5884d4331
                                                    8b9ed60e45dc62f
                                                    https://www.wish.com
67     zwyouth40             PayPal * Wish          /merchant/58a1923d7
                                                    477cb5101740afa
